DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 26 June 2018. It is noted, however, that applicant still has not filed a certified copy of the BR102018013113-3 application as required by 37 CFR 1.55.
Drawings
The drawings were received on 15 January 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
by weight.  
In regards to Claim 8, there is no support in the specification for a separate twisting step performed on a twisting machine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs et al (5908039) in view of the WIPO Document (2007061384) and Neuman et al (20190047201).
Ochs teaches a yarn (Abstract) comprising filaments of polypropylene (Column 5, lines 3-6) for use as dental floss (Title).  While Ochs essentially teaches the invention as detailed, it fails to specifically teach the myriad filament cross sectional shapes which could be utilized.  The WIPO Document, however, teaches that hollow, trilobal cross sectional shapes are well known in the dental healthcare arts (Page 32, lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a hollow, trilobal shape for the filaments, so as to better clean the teach while allow for 
While the combination of Ochs and the WIPO Document essentially teaches the invention as detailed, it fails to specifically teach adding other polyolefin resins.  Neuman, however, teaches that it is well known to utilize polyethylene masterbatch to polymer filaments to provide color (Paragraph 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the masterbatch as taught by Neuman in the filaments of the Ochs, so as to provide color.  The ordinarily skilled artisan would have appreciated the ability to color the filaments, and known to utilize the teachings of Neuman to do so without undue experimentation.  In regards to using 1-10% of such masterbatch polyolefins, the ordinarily skilled artisan would be more than capable of determining how much color to add without undue experimentation.  It should be noted Neuman also teaches and understanding of adding color in differing amounts to achieve any predetermined desired color or color effect.
In regards to Claim 2, as detailed above, determining the percentages is well within the abilities of the ordinarily skilled artisan.
In regards to Claim 3, Neuman teaches the polyolefin resin is polyethylene (Paragraph 42).
In regards to Claim 4, masterbatch would utilize pigments (Paragraph 42 of Neuman also mentions pigment).
In regards to Claim 5, Ochs teaches a linear density is 400-1200 dtex (Abstract), and the twist level is 10-160 tpm (Column 5, lines 41-45).

In regards to Claim 8, the filaments would obviously have to be melt spun as they are polypropylene (Column 7 line 43 - Column 8 line 22).  Such methods would include extrusion with pumps, spinnerets, quenchers, spin finishers, draw rollers, nozzles, and winding.  Applicant’s proposed inventive step is the addition of a certain percentage of other polyolefins to polypropylene, which is detailed above.
Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicant argues that [t]he person of ordinary skill in the art would readily recognize that the percentages are weight percentages based on the specification and common knowledge in the art.  Respectfully, Examiner disagrees.  While the ordinarily skilled artisan may think of weight as one of the possible percentages, Examiner can find no evidence which would support the ordinarily skilled artisan would know the percentages were by weight.  Where in the specification is Applicant referring to when they say based on the specification?  
Applicant argues [a]s known in the art, the wound yarn on the tube is applied to a twisting machine that draws the yarn off the tube and twists the yarn.  Respectfully, there is no support for this limitation in the specification, and one of ordinary skill in the art would not instantly know this is how the twists must be applied.
In regards to Applicant’s arguments concerning Ochs, Examiner does not understand why the shape of Ochs is being discussed.  Examiner never relied upon the shape of the filaments of Ochs in the rejection. Rather, Ochs teaches known dental floss made of known materials.  The shape of the filaments relied upon in the rejection were taught by the WIPO document.  
daily flossing using this oral healthcare device is made easier, more effective and hygienic.  The device of the WIPO document is clearly used to floss.  
Applicant argues that the WIPO document would not lead the skilled person to expect improved cleaning could be achieved by the trilobal shape.  Examiner respectfully disagrees.  Page 32 lines 14-17 teach why a trilobal (triangular) shape would be desirable, so as to help rub neighboring teeth surfaces better.  Likewise, Page 32 lines 18-20 explain that being hollow allows the elements to reduce in cross sectional size when squeezed and aids in penetrating narrow inter-proximal gaps.  
The WIPO document clearly lays out the benefits of certain cross sectional shapes, for use in flossing.  The ordinarily skilled artisan, presented with the known polypropylene dental floss of Ochs, would obviously be motivated to improve the cleaning abilities by utilizing the cross sectional shapes as taught by the WIPO document.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chiang et al (5875797) teaches a known polypropylene filament dental floss with trilobal filaments which would appear to be at least similar to those as claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732